Title: To George Washington from George Clinton, 30 October 1780
From: Clinton, George
To: Washington, George


                  
                     Dear Sir
                     Pokeepsie Octr 30th 1780
                  
                  My last letter was dated at Albany and communicated the
                     disagreable Intelligence of the destruction of Schoharie and part of Balls Town
                     about twelve miles North east of Schenectady; since which I have not been able
                     to write to your Excellency.
                  As I then proposed, I immediately left Albany in order to take
                     the necessary Measures for checking the further Incursions of the Enemy. On my
                     arrival at Schenectady I was advised that the different Parties of the Enemy at
                     Schoharie and Balls Town had left those Places—the former moving towards the
                     Mohawk River and the latter shaping their course towards Sacondaga. General Van
                     Rensselaer who had arrived at Schenectady before me & with orders to
                     act according to Emergencies on receiving this Intelligence immediately moved
                     up the River in hopes of being able to gain their Front: But this proved
                     impracticable as their Route was much shorter and their Troops more unused to
                     marching, they reached the River at the confluence of the Schoharie Kill about
                     six Miles ahead of him and in that futile Country recommenced their
                     Devastations by burning the Houses and with marks of the greatest barbarity,
                     destroying every Thing in their way. Under these Circumstances I was
                     exceedingly perplexed—the Militia under Genl Rensselaer were inferior in number
                     to that of the Enemy, the few I had with me were too far in the rear to sustain
                     them and not much could be expected from the Militia of the Country through
                     which the Enemy passed, their whole attention being engaged in the preservation
                     of their families and the Levies were necessarily very much dispersed at the
                     different Posts to cover the frontier Settlements against the Incursions of
                     small Parties. Genl Rensselaer however continued to move on and, being soon
                     after joined by Colo. DuBois with between 3 & 400 Levies & 60
                     of the Oneida Indians, pursued the Enemy with vigor He came up with them at
                     Fox’s Mills, about 26 Miles from where the Enemy first struck the River, about
                     Sunset and attacked them. After a considerable resistance they gave way and
                     fled with precipitation, leaving behind them their Baggage Provisions and a
                     brass three pounder with it’s Ammunition—The Night came on too soon for us to
                     avail ourselves of all the Advantages which we had reason to promise ourselves
                     from this Action. The Enemy took advantage of passing the River at a Ford a
                     little above the Place of Action; where they again collected and renewed their
                     March up the River with great celerity and it became necessary for our Troops,
                     who had marched upwards of 30 Miles without halting, to retire from the Ground
                     to refresh themselves. The Pursuit was however renewed early in the Morning and
                     the Enemy so closely pushed as to prevent their doing any further Mischief. The
                     Morning after the action I arrived with the Militia under my immediate command:
                     but they were so beat out with fatigue, having marched at least 50 Miles in
                     less than 24 Hours—as to be unable to proceed any farther; I therefore left
                     them & put my self at the head of the advanced Troops and continued the
                     Pursuit to within about fifteen Miles of Oneida and if we could possibly have
                     procured Provisions to have continued the Pursuit a Day or two longer, there is
                     little doubt that we might have succeeded so far as to have scattered their main
                     body and made many Prisoners: but there were no supplies but such as I was
                     obliged to take from the Inhabitants on our Route and these were inadequate and
                     the Collection of them attended with delay, nor were the Pack Horses with the
                     small quantities procured in this disagreable manner able to overtake us in so
                     rapid a March through a perfect Wilderness. I was therefore obliged, tho’
                     relunctantly to return—most of the Troops having been near two Days utterly
                     destitute and unable to proceed. Sir John, Brandt and Butler, immediately after
                     the Action at Fox’s Mills, left their Troops and with a Party of Indians on
                     Horseback, struck a cross the Country and went towards Oneida, taking their
                     wounded with them. We discovered where they joined their main body again near
                     the Waters of the Susquehanna about Six Miles on this side where we quitted the
                     Pursuit—Brandt was wounded through the Foot. The Enemy’s Force under Sir John
                     from the best account I have been able to collect amounted to 750 picked Troops
                     from the 10th & 34th british Regiments, Hessian Yangers, Sir John
                     Corps, Butlers Rangers & Brandts Corps of Indians & Tories; and
                     the Party that appeared at Balls Town of about 200 chiefly British; and by some
                     accounts it appears they intended to form a junction at Johns Town.
                  In the different Skirmishes a considerable number of the Enemy
                     were killed—the exact amount I am not able to ascertain—We have taken about
                     forty Prisoners; recovered most of those they had taken from us at Schoharie
                     and other Places, with the Negro’s Cattle and Plunder. Our principal Loss is
                     Colo. Brown of the Bay Levies—He by false Intelligence was led into the fire of
                     the whole body of the Enemy and fell with 39 of his and the Militia and Levies
                        of this State and two were made Prisoners.
                  The accounts I formerly transmitted your Excellency respecting
                     the Enemy to the Northward, are, as far as I have since been
                     able to learn, nearly true. The little Post and Garrison of Fort Ann appears to
                     me to have been surrendered through Treachery or Cowardice. Capt. Chipman
                     commanding Officer at Fort George, having on the first Alarm sent out his whole
                     Garrison (supposing the Enemy to consist of only about 30 Indians and Tories)
                     except fourteen Men, obtained a very honorable Capitulation before he could be
                     induced to surrender. 
                  The—Injuries we have sustained by these different Incursions of
                     the Enemy will be most severely felt—They have destroyed on a moderate
                     Computation 200 Dwellings and 150,000 bushels of Wheat with a proportion of
                     other Grain and Forage.
                  The Enemy to the Northward continue in the neighborhood of Crown
                     Point and the Inhabitants in consequence of their apprehension of Danger are
                     removing from the northern Parts of the State. Colo. Ganswoort by the advice of
                     Genl Ten Broeck marched to cover that part of the Country, and Colo.
                     Weissenfels has since marched to Schenectady where his Regiment will continue
                     to escort a sufficient supply of Provisions to Fort Schuyler, a very
                     inconsiderable part of which is as yet provided and unless particular attention
                     is paid to this Business (as the Season for Water transportation in the course
                     of a month will be over and it will be impossible to forward Supplies by hand)
                     the Post must in the course of the Winter be abandoned. The Levies incorporated
                     into this Regiment, whose times expire about the middle of December, were
                     immediately to march to Fort Herkeimer to keep open the Communication of Fort
                     Schuyler with the Country.
                  This Regiment with the others of this State are so exceedingly
                     destitute in point of Clothing (not withstanding every attempt of the State to
                     supply them) that I could have wished some other Regiment better provided
                     against the severe Climate had been ordered to garrison that Post especially as
                     I find from this consideration and because the Troops of this State conceive it
                     an hardship constantly—to perform that Duty, it is become extremely disagreable to them.
                  I forgot to mention that when we arrived at Fort Herkeimer a
                     Letter was dispatched to Major Hugh commanding at Fort Schuyler giving him an
                     Account of the Force and Route of the Enemy and of their Boats lying at
                     Onandaga Lake, that he might if he found it consistent with the safety of his
                     Garrison send out a small Party to annoy the Enemy on their March. By his
                     letter to Colo. Malcom I find he dispatched a party of sixty men for this
                     Purpose with orders to use the utmost precaution against Surprise or any Thing
                     that might prevent their returning to the Fort. Since my Return from Albany a
                     Report prevails that this Party were ambushed by the Enemy and defeated: but
                     from Major Hugh’s cautious Orders & as I have no official Account I do
                     not credit it. I have the honor to be with the most perfect Respect &
                     Esteem Dear Sir Your Excellencys Most Obedt Servant
                  
                     Geo. Clinton
                  
                  
                     P.S. The Enemy bro’t with them two brass Mortars for 4 3/4 shells
                        which they concealed on their Route from Schoharie—from our discoveries, we
                        are in hopes of finding them.
                  
                  
               